DETAILED ACTION
Claims 1, 3-7, 10, 12-15, 19 and 21-22 are pending as amended on  28 January 2022, claims 8, 9, 16-18 and 20  are withdrawn from consideration.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s amendment overcomes the objection to claim 3. The objection has been withdrawn. 
Applicant’s amendment overcomes the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claims 10 and 15.  The rejection has been withdrawn. 
Applicant’s amendment overcomes the rejections under 35 U.S.C. 102(a)(1)(a)(2) of claims 1, 4, 6, 12  and 22 over US Patent 4435217 (House), of claims 1, 4 and 22 over US2017/0313930A1 (Patel), and of claims 1, 4  and 5 over US Patent 6060434 (Sweatman). The rejections have been withdrawn.
Applicant’s arguments in light of the amendment have been fully considered but are moot as the arguments do not apply to the current rejection. 



Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
Claims 1, 3-6, 12, 13  and 22  are rejected under 35 U.S.C. 103 as being unpatentable over House.
Regarding claims 1, 4 and 12,  House teaches a liquid suspension comprises an oleaginous liquid, , an organophilic clay (Table A  and col. 5, line 63-65), which meets the claimed suspension package, a dispersant, a surfactant and a dry powdered  water soluble polymer (Table A and col. 1, line 10-15), which meets the claimed oil-based slurry.
House exemplifies 1% of surfactant (Table 1A, Sample  1-17), which meets the claimed amount, and the surfactant includes C6- C18 aliphatic alcohols reacted with ethylene oxide (col.8, line 48-52),  exemplifies as ethoxylated C12-C16 alcohols (Table 5),  which meets the claimed surfactant.
House teaches  the oleaginous liquid is present in an amount of 40 to 55 wt.% (Table A), which abuts the claimed amount of between 20 and 35%. 
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
 Regarding claim 3,  House teaches the oil is hydrocarbon  such as a distilled petroleum fraction (col.3, line 10-15), which meets the claimed oil.
Regarding  claim 5, House exemplifies   the organoclay  in  an amount of 1.5 wt.% (Table 1A), which abuts the claimed range.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 6,  House teaches the dispersant is present in an amount of 0.5 to 1.5 wt.%  (Table A), which meets the claimed amount. 
 Regarding  claim 13 , House teaches  the polymer is present in an amount of 35 to 55 wt.% (Table A), which overlaps with the claimed amount. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the polymer  at the instantly claimed range since it has been held that in the case where the prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 22,  House teaches dispersion the suspension in water (col. 2, line  58-60 and col.10, line 65-68), which meets the claimed fluid.  It is noted that “slickwater” is interpreted as an intended use  since there is no apparent structural difference required by the composition other than that recited in the body of the claim (see MPEP2111.02, II).

Claims 1, 3-6, 13-15, 19 and 21-22   are rejected under 35 U.S.C. 103 as being unpatentable over Patel .
Regarding claims 1 and 3,  Patel teaches a slurry comprises petroleum distillate, a suspension agent, a surfactant,  a  dispersant and dry polyacrylamide ([0010] and [0011]), which meets the claimed slurry.
Patel teaches that the petroleum distillate is present in an amount of up to 70% ([0011]), which encompasses  the claimed range of between 20 and 35%. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the petroleum distillate  at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Patel further teaches that the surfactant is present in an amount of 1-5% ([0011]). which overlaps with the claimed amount  and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Regarding claim 4, Patel teaches that suspension agent is a linear diblock copolymer based on styrene ([0011]). 
Regarding claim 5, Patel teaches that the suspension agent is present in an  amount of 1-5% ([0011]), which overlaps with the claimed amount  and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Regarding claim 6, Patel teaches the dispersant is present in an amount of up to 5% ([0011]), which encompasses the claimed amount and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
 Regarding claims 13-15, Patel teaches that the polyacrylamide is present in an amount 20-55% ([0011]), which overlaps with the claimed amount and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 19, Patel  teaches that the polyacrylamide granules can have different particle sizes and preferably range between 75-200 mesh ([0010] and [0022]), and by choosing a particular ratio of different particle sizes, a user can customize the performance of the slurry  ([0022]). 
Patel does not expressly disclose the instantly claimed particle size distribution, however, a person of ordinary skill in the art would have been motivated to adjust the particle size distribution  in order to obtain a workable product. It is noted that no criticality has been demonstrated in the specification with regard to the particle size distribution recited in the claims.
Regarding claim 21, Patel teaches that the polyacrylamide has a molecular weight of 12 million ([0027]).
Regarding claim 22,  Patel teaches that the slurry is mixed with water to form a fracturing fluid ([0016]).

Claims  7 and 10 are rejected under 335 U.S.C. 103 as being unpatentable over Patel as applied to claims 1, 3-6, 13-15, 19 and 21-22 in view of Sweatman.
The teachings of Patel are set forth above. 
Patel does not expressly disclose the instantly claimed dispersant.
Sweatman teaches that  lecithin  is effective to facilitate the dispersal of solid materials, i.e., hydratable polymer including polyacrylamide   in an oil carrier fluid (col.3, line 38-40 and col.4, line 16-23).
prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a dispersant to facilitate the dispersal of solid materials in an oil carrier fluid (  Sweatman, col.4, line 16-23).  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766